                 Case 20-12841-MFW                 Doc 681        Filed 01/25/21         Page 1 of 18




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: February 8, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)
                                                                Hearing Date: To be determined if any objection is filed



                SUMMARY OF SECOND MONTHLY FEE APPLICATION OF
              GREENBERG TRAURIG, LLP, COUNSEL TO THE DEBTORS, FOR
             ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
                   REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                 FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

    Name of Applicant:                                            Greenberg Traurig, LLP

    Authorized to Provide Professional Services to:               YouFit Health Clubs, LLC, et al.

    Date of Retention:                                            December 4, 2020 nunc pro tunc to November
                                                                  9, 2020
    Period for Which Compensation and                             December 1, 2020 through December 31, 2020
    Reimbursement sought:

    Amount of Compensation Sought as Actual,                      $695,300.50
    Reasonable and Necessary:

    Amount of Compensation for Which Payment is                   $556,240.40 (80% of fees)
    Sought Pursuant to this Application:

    Amount of Expense Reimbursement Sought as                     $3,407.09
    Actual, Reasonable and Necessary:

This is a(n):      X Monthly                        Interim                     Final Application

This Application (as defined below) does not include any hours incurred in connection with the


1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained
      on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
      debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
      FL 33442.

ACTIVE 54881230v2
                Case 20-12841-MFW         Doc 681     Filed 01/25/21   Page 2 of 18




  preparation of this Application.

  Prior application:

  Date Filed,          Period    Requested    Requested     Approved     Approved      Order
  Docket No.          Covered      Fees       Expenses        Fees       Expenses     Entered
December 18,
2020, Docket
No. 529               November
                      9, 2020 –
                                $376,738.50 $7,996.93      $301,390.80 $7,996.93      n/a
                      November
CNO Filed             30, 2020
January 5, 2021,
Docket No. 600


                                COMPENSATION BY INDIVIDUAL

         Name of                   Position of the         Hourly      Total       Total
    Professional Person         Applicant; Date of Bar     Billing     Billed   Compensation
                                 Admission; Area of         Rate       Hours
                                      Expertise
Shareholders:
Avi Benayoun                    Shareholder; Member of       $620.00    15.90         $9,858.00
                                Florida Bar since 1998.
                                Area of expertise:
                                Litigation.
Gregory Daddario                Shareholder; Member of       $795.00     8.40         $6,678.00
                                New York Bar since
                                2008; Member of
                                Massachusetts Bar since
                                2016. Area of expertise:
                                Corporate.
Dana Hooper                     Shareholder; Member of       $585.00     5.10         $2,983.50
                                Arizona Bar since 2005.
                                Area of expertise:
                                Litigation.
Eric J. Howe                    Shareholder; Member of       $840.00   183.80       $154,392.00
                                Minnesota Bar since
                                2013; Member of
                                Illinois Bar since 2007.
                                Area of expertise:
                                Bankruptcy.




                                                  2
  ACTIVE 54881230v2
                 Case 20-12841-MFW    Doc 681     Filed 01/25/21   Page 3 of 18




        Name of                   Position of the      Hourly      Total       Total
   Professional Person      Applicant; Date of Bar     Billing     Billed   Compensation
                               Admission; Area of       Rate       Hours
                                    Expertise
Bruce I. March              Shareholder; Member of     $1,100.00     3.20          $3,520.00
                            Florida Bar since 1993.
                            Member of New York
                            Bar since 1988. Area of
                            expertise: Corporate.
Daniel D. McCawley          Shareholder; Member of       $790.00    12.70         $10,033.00
                            Florida Bar since 1998;
                            Member of District of
                            Columbia Bar since
                            2000. Area of expertise:
                            Real Estate.
Dennis A. Meloro            Shareholder; Member of     $1,100.00    61.30         $67,430.00
                            Delaware Bar since
                            2003. Area of expertise:
                            Bankruptcy.
Nancy A. Peterman           Shareholder; Member of     $1,150.00   63.20          $72,680.00
                            Illinois Bar since 1991.
                            Member of New York
                            Bar since 2012. Area of
                            expertise: Bankruptcy.
Jeffrey M. Wolf             Shareholder; Member of       $995.00    32.30         $32,138.50
                            Massachusetts Bar since
                            1987. Member of New
                            York Bar since 2016.
                            Area of expertise:
                            Bankruptcy.
Thomas L. Woodman           Shareholder; Member of     $1,055.00    13.30         $14,031.50
                            Ohio Bar since 1982;
                            Member of Texas Bar
                            since 1985. Area of
                            expertise: Litigation.




                                              3
  ACTIVE 54881230v2
                Case 20-12841-MFW    Doc 681     Filed 01/25/21   Page 4 of 18




         Name of              Position of the         Hourly      Total       Total
    Professional Person    Applicant; Date of Bar     Billing     Billed   Compensation
                            Admission; Area of         Rate       Hours
                                 Expertise

Associates:
Nicholas E. Ballen         Associate; Member of         $550.00   113.70         $62,535.00
                           Illinois Bar since 2015.
                           Area of expertise:
                           Bankruptcy.
Zachary O. Bazara          Associate; Member of         $475.00     5.20          $2,470.00
                           Texas Bar since 2011.
                           Area of expertise: Real
                           Estate.
Samuel Bookhardt           Associate; Member of         $400.00    16.30          $6,520.00
                           Florida Bar since 2016.
                           Area of expertise:
                           Litigation.
Danny Duerdoth             Associate; Member of         $435.00    61.90         $26,926.50
                           Illinois Bar since 2016.
                           Area of expertise:
                           Bankruptcy.
Sara Hoffman               Associate; Member of         $860.00    87.30         $75,078.00
                           New York Bar since
                           2014. Area of expertise:
                           Bankruptcy.
Matthew Hoxsie             Associate; Member of         $315.00     8.50          $2,677.50
                           Arizona Bar since 2019.
                           Area of expertise:
                           Litigation.
Peter D. Kieselbach        Associate; Member of         $615.00    74.60         $45,879.00
                           the Minnesota Bar since
                           2015. Area of expertise:
                           Bankruptcy.
Steven M. Levick           Associate; Member of         $450.00    41.70         $18,765.00
                           New York Bar since
                           2016. Member of the
                           Florida Bar since 2020.
                           Area of expertise: Real
                           Estate.
Cushla E. Talbut           Associate; Member of         $455.00     6.70          $3,048.50
                           Florida Bar since 2014.
                           Area of expertise: Real
                           Estate.


                                             4
  ACTIVE 54881230v2
                Case 20-12841-MFW    Doc 681       Filed 01/25/21   Page 5 of 18




         Name of                Position of the         Hourly      Total       Total
    Professional Person    Applicant; Date of Bar       Billing     Billed   Compensation
                             Admission; Area of          Rate       Hours
                                  Expertise
Patrick Wu                 Law Clerk/JD; Member           $500.00   126.60         $63,300.00
                           of Texas Bar since 2020.
                           Area of expertise:
                           Bankruptcy.
Paralegals:
Sandy Bratton              Paralegal; Joined the          $375.00    15.10          $5,662.50
                           firm in 2004.
Wendy Cathers              Paralegal; Joined the          $315.00    27.60          $8,694.00
                           firm in 2019.
Total:                                                              984.40     $695,300.50
Blended Rate:                                                                        $706.32




                                              5
  ACTIVE 54881230v2
              Case 20-12841-MFW      Doc 681    Filed 01/25/21   Page 6 of 18




                    COMPENSATION BY PROJECT CATEGORY

   Task                      Project Category                    Total           Total
   Code                                                          Hours           Fees
 B800.803 Business Operations                                       16.30       $16,891.00

 B800.804 Case Administration                                       56.30       $37,518.50

 B800.805 Claims Administration & Objections                         0.80         $688.00

 B800.806 Employee Benefits/Pensions                                 2.50        $2,256.00

 B800.807 Stay Relief                                                1.30         $805.00

 B800.809 Financing Matters & Cash Coll                             60.20       $56,498.00

 B800.810 Litigation Matters                                        45.80       $23,831.50

 B800.811 Creditor Committee Issues                                  7.60        $4,954.00

 B800.812 Plan & Disclosure Statement                                0.30         $165.00

 B800.813 Fee/Employment Applications                               60.00       $36,464.50

 B800.824 Preparation/Review Reports                                 4.20        $2,445.00

 B800.832 Creditor Inquiries                                         8.30        $6,450.00

 B800.833 Court Hearings                                            44.70       $37,663.00

 B800.834 General Corporate Matters                                 15.50       $12,295.00

 B800.835 Leases and Executory Contracts                           168.00   $100,164.50

 B800.836 Schedules and Statements                                  67.50       $38,480.50

 B800.837 Utility Matters                                           13.70         9,137.00

 B800.838 Sale of Property                                         382.60   $289,005.00

 B800.845 Tax Matters                                                1.50        $1,434.00
                                                                    27.30       $18,155.00
 B800.964 Second Day Motions
 Total:                                                            984.40   $695,300.50




                                            6
ACTIVE 54881230v2
               Case 20-12841-MFW     Doc 681     Filed 01/25/21   Page 7 of 18




                                 EXPENSE SUMMARY

       Expense Category              Service Provider               Total Expenses
                                      (if applicable)
 Court Fees                          Court Call, LLC                              $185.25
 Deposition/Court Reporters            Veritext LLC                               $355.90
 Filing Fees                         Michael A. Staab                                $39.00
 Off-site Printing and Copying
                                  The Reliable Companies                          $387.20
 Charges
 Postage                               Sandra Proule                                 $24.25
 Service Company Charges          The Reliable Companies                         $1,098.69
 UPS Charges                     United Parcel Service, Inc.                         $33.62
 Information and Research               LexisNexis                               $1,283.18

 Total Disbursements:                                                            $3,407.09




                                             7
ACTIVE 54881230v2
                  Case 20-12841-MFW                Doc 681        Filed 01/25/21         Page 8 of 18




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: February 8, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)
                                                                Hearing Date: To be determined if any objection is filed


       SECOND MONTHLY FEE APPLICATION OF GREENBERG TRAURIG, LLP,
        COUNSEL TO THE DEBTORS, FOR ALLOWANCE OF COMPENSATION
          FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
      FOR THE PERIOD FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

             Greenberg Traurig, LLP (“Greenberg Traurig”), counsel to the above-captioned debtors

and debtors-in-possession (the “Debtors”), hereby submits its second monthly application (the

“Application”) for compensation and reimbursement of expenses for the period from December 1,

2020 through December 31, 2020 (the “Application Period”) pursuant to 11 U.S.C. §§ 330 and

331 (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), and this Court’s

Administrative Order Establishing Procedures for Monthly, Interim, and Final Compensation and

Reimbursement of Expenses of Professionals Retained in These Chapter 11 Cases [Docket

No. 202] (the “Interim Compensation Order”).




1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained
      on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
      debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
      FL 33442.
ACTIVE 54881230v2
              Case 20-12841-MFW          Doc 681     Filed 01/25/21     Page 9 of 18




        By this Application, Greenberg Traurig seeks a monthly interim allowance of

compensation in the amount of $695,300.50 and reimbursement of actual expenses in the amount

of $3,407.09 for an aggregate total of $698,707.59 in accordance with the Interim Compensation

Order. Greenberg Traurig hereby seeks payment of $556,240.40 (80% of the allowed fees) and

reimbursement of expenses in the amount of $3,407.09 (100% of allowed expenses), for an

aggregate total payment of $559,647.49 for the Application Period upon the filing of a certificate

of no objection after the 14-day period for the filing of objections has run. In support of the

Application, Greenberg Traurig respectfully represents as follows:

                                         BACKGROUND

        1.      On November 9, 2020, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code (the “Petition Date”).

        2.      The Debtors have continued in possession of their properties and are operating and

managing their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

        3.      The Debtors’ cases are being jointly administered for procedural purposes only,

pursuant to the Order Authorizing and Directing the Joint Administration of the Debtors’ Chapter

11 Cases for Procedural Purposes Only [Docket No. 37] entered on November 10, 2020.

        4.      On November 14, 2020, the Debtors filed the Application of the Debtors for Entry

of an Order Authorizing the Employment and Retention of Greenberg Traurig, LLP as Counsel

for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [Docket No. 83].

        5.      On November 18, 2020, an official committee of unsecured creditors was appointed

in these chapter 11 cases. No request has been made for the appointment of a trustee or examiner.

        6.      On December 3, 2020, the Court entered the Interim Compensation Order.

Pursuant to the Interim Compensation Order, professionals employed by the estate must file an
                                             2
ACTIVE 54881230v2
              Case 20-12841-MFW        Doc 681     Filed 01/25/21     Page 10 of 18




interim application for compensation and may be paid interim compensation of 80% of fees and

100% of expenses so long as no objections to the interim application are filed within 14 days of

the filing of such application.

        7.      On December 4, 2020, the Court entered the Order Approving Application of the

Debtors for Entry of an Order Authorizing the Employment and Retention of Greenberg Traurig,

LLP as Counsel for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date

[Docket No. 226].

                         COMPENSATION PAID AND ITS SOURCE

        8.      All services performed during the Application Period for which Greenberg Traurig

is requesting compensation were performed for or on behalf of the Debtors.

        9.      As of the date of this Application, Greenberg Traurig has not received any payment

or any promise of payment for the services rendered from anyone in any capacity, nor is there an

agreement in place between Greenberg Traurig and any person or otherwise in connection with

the matters in this Application.

                           SUMMARY OF SERVICES RENDERED

        10.     This Application is the second monthly fee application filed by Greenberg Traurig

in the chapter 11 cases. In connection with the professional services described below, by this

Application, Greenberg Traurig seeks compensation in the amount of $695,300.50 for the

Application Period.

        11.     The services rendered during this Application Period by Greenberg Traurig

professionals and paraprofessionals (collectively, the “Professionals”) are listed in the chart

above. The Professionals in these cases have all been involved in some capacity with drafting,

reviewing and revising, and filing of various documents with this Court. Greenberg Traurig has

advised the Debtors regularly with respect to various matters involving these cases and have
                                              3
ACTIVE 54881230v2
              Case 20-12841-MFW          Doc 681       Filed 01/25/21    Page 11 of 18




performed various services which are described within the Monthly Fee Statement.

        12.     The majority of services rendered by Greenberg Traurig during the Application

Period as counsel to the Debtors are summarized below. Each of the following is set forth in the

invoice attached hereto as Exhibit A: (i) a description of the professional or paraprofessional

performing the services; (ii) the date the services were performed; (iii) a detailed description of the

nature of the services and the related time expended; and (iv) a summary of the fees and hours of

each professional and other timekeepers listed by project category (which applicable categories

are set forth below). Specifically, Greenberg Traurig rendered the following services during the

Application Period as counsel to the Debtors:

                       a) Business Operations (B800.803)

                                Fees: $16,891.00         Hours: 16.30

        This category includes services relating to addressing certain of the Debtors’ operational

matters, including issues regarding going forward insurance policies.

                       b) Case Administration (B800.804)

                                Fees: $37,518.50         Hours: 56.30

        This category includes services relating to the general administration of these cases,

including without limitation, preparation of various certificates of no objection and certifications

of counsel, conferences via phone and email with the Debtors and their advisors regarding various

filings, updating and maintaining the case file, tracking pending objections, analyzing and

addressing certain service and notice issues, and working on the case timeline and calendars.

                       c) Claims Administration & Objections (B800.805)

                                Fees: $688.00            Hours: 0.80

        This category includes issues relating to objections to cure amounts.


                                                   4
ACTIVE 54881230v2
             Case 20-12841-MFW          Doc 681        Filed 01/25/21   Page 12 of 18




                       d) Employee Benefits/Pensions (B800.806)

                                Fees: $2,256.00          Hours: 2.50

        This category includes handling issues relating to the Debtors’ employee benefit plans and

contracts related thereto.

                       e) Stay Relief (B800.807)

                                Fees: $805.00            Hours: 1.30

        This category includes services relating to addressing motions for relief from the automatic

stay.

                       f) Financing Matters & Cash Collateral (B800.809)

                                Fees: $56,498.00         Hours: 60.20

        This category involves services relating to DIP financing matters, including the DIP

financing motion, budgets, credit documents, and related orders, drafting a motion to amend the

DIP and extend certain milestones, and communication on DIP issues with the Debtors’ DIP

lenders, advisors, and objecting parties.

                       g) Litigation Matters (B800.810)

                                Fees: $23,831.50         Hours: 45.80

        This category involves services relating to pending litigation matters involving the Debtors

including those in Arizona and Florida.

                       h) Creditor Committee Issues (B800.811)

                                Fees: $4,954.00          Hours: 7.60

        This category involves services relating to issues with the Unsecured Creditors’ Committee

including confidentiality issues and responding to information requests.




                                                   5
ACTIVE 54881230v2
             Case 20-12841-MFW          Doc 681        Filed 01/25/21   Page 13 of 18




                       i) Plan & Disclosure Statement (B800.812)

                               Fees: $165.00             Hours: 0.30

        This category includes services relating to procuring cost estimates for the bar date notice

and plan process.

                       j) Fee/Employment Applications (B800.813)

                                Fees: $36,464.50         Hours: 60.00

        This category includes services relating to drafting, revising, and filing monthly fee

applications for the Debtors’ professionals. In addition, revisions to retention orders of the

Debtors’ professionals were made, incorporating comments from various parties, including the

United States Trustee and the unsecured creditors’ committee.

                       k) Preparation/Review Reports (B800.824)

                               Fees: $2,445.00           Hours: 4.20

        This category includes services relating to preparing, drafting, reviewing, and filing the

monthly operating report.

                       l) Creditor Inquiries (B800.832)

                               Fees: $6,450.00           Hours: 8.30

        This category involves responding to various creditor inquiries and information requests.

                       m) Court Hearings (B800.833)

                               Fees: $37,663.00          Hours: 44.70

        This category includes services relating to drafting hearing agendas and notices, preparing

for and attending the second day and sale hearings, and the preparation and submission of the

related orders.




                                                   6
ACTIVE 54881230v2
             Case 20-12841-MFW           Doc 681      Filed 01/25/21    Page 14 of 18




                       n) General Corporate Matters (B800.834)

                               Fees: $12,295.00         Hours: 15.50

        This category includes the analysis of general corporate matters, including issues related

to insurance, sale closing, and the transition service agreement.

                       o) Leases and Executory Contracts (B800.835)

                               Fees: $100,164.50        Hours: 168.00

        This category includes services and analysis related to lease rejections and amendments,

reviewing underlying lease information, cure objections, adequate assurance information,

communicating with landlords and other counterparties, drafting an omnibus rejection motion,

drafting lease amendments, researching certain cure issues, and addressing other executory

contracts and cure issues.

                       p) Schedules and Statements (B800.836)

                               Fees: $38,480.50         Hours: 67.50

        This category includes services relating to preparing the Debtors’ schedules of assets and

liabilities and statements of financial affairs, including, without limitation, conferences with the

Debtors and other professionals, and legal research and analysis related to the preparation of the

schedules and statements.

                       q) Utility Matters (B800.837)

                               Fees: $9,137.00          Hours: 13.70

        This category includes services relating to requests by utility providers for additional

adequate assurance, objections to the utility motion, inquiries from utility providers, and related

correspondence with utility providers.




                                                  7
ACTIVE 54881230v2
              Case 20-12841-MFW         Doc 681     Filed 01/25/21      Page 15 of 18




                        r) Sale of Property (B800.838)

                                Fees: $289,005.00      Hours: 382.60

        This category includes services relating to the Debtors’ bidding procedures and sale

motion, preparing a reply in support thereof, revisions to the bidding procedures and sale order,

the preparation and service of certain notices, including, for example, those to the members,

resolving objections to the bidding procedures and sale motion, addressing the sales of certain de

minimis assets, conferences with the Debtors and their advisors, negotiations regarding the sale

with parties in interest, and performing other tasks related to the bidding and sale process.

                        s) Tax Matters (B800.845)

                                Fees: $1,434.00        Hours: 1.50

        This category includes services relating to preparing the tax order, responding to taxing

authorities regarding information requests, and payroll tax issues.

                        t) Second Day Motions (B800.964)

                                Fees: $18,155.00       Hours: 27.30

        This category includes services relating to certain second day pleadings, conferences via

phone and email with the Debtors and their advisors regarding second day pleadings, discussion

with the U.S. Trustee regarding the second day pleadings, making related revisions to the second

day orders, and preparing certificates of no objection and certifications of counsel for the various

second day pleadings.

                                  SUMMARY OF EXPENSES

        13.     During the Application Period, Greenberg Traurig incurred or disbursed actual and

necessary costs and expenses related to this case in the aggregate amount of $3,407.09. The

expenses incurred include filing fees, Court Call charges for telephonic appearances at the second

day and sale hearings, copying and service charges, and research charges. A detailed description
                                               8
ACTIVE 54881230v2
              Case 20-12841-MFW            Doc 681     Filed 01/25/21     Page 16 of 18




of the necessary costs and expenses incurred by Greenberg Traurig is attached hereto as Exhibit

B.

        14.       Pursuant to Local Rule 2016-2, Greenberg Traurig represents as follows with

regard to its charges for actual and necessary costs and expenses incurred during the Application

Period, if any:

                  a.     Copy Charges were $.10 per page, which charge is reasonable and

                  customary in the legal industry and represents the costs of copy material,

                  acquisition, maintenance, storage and operation of copy machines, together with a

                  margin for recovery of related expenditures. In addition, Greenberg Traurig often

                  utilizes outside copier services for high volume projects, and this Application seeks

                  the recovery of those costs, if applicable;

                  b.     Incoming facsimiles are not billed;

                  c.     Out-going facsimiles are billed at the rate of $.25 per page. The cost

                  represents operator time, maintaining several dedicated facsimile telephone lines,

                  supplies and equipment, and includes a margin for recovery of related expenditures;

                  d.     Toll telephone charges are not billed; and

                  e.     Computer assisted legal research charges are billed at actual costs.

                                    VALUATION OF SERVICES

        Greenberg Traurig expended a total of 984.40 hours in connection with this matter during

the Application Period. The nature of the work performed by the Professionals is detailed in

Exhibit A of this Application. The hourly rates contained therein are Greenberg Traurig’s normal

hourly rates for work of this character.

        15.       In accordance with the factors enumerated in Section 330 of the Bankruptcy Code,

the amounts requested herein for compensation and expense reimbursement are fair and reasonable
                                               9
ACTIVE 54881230v2
              Case 20-12841-MFW          Doc 681       Filed 01/25/21    Page 17 of 18




given (a) the complexity of these cases, (b) the time expended by the attorneys and

paraprofessionals at Greenberg Traurig, (c) the nature and extent of the services rendered, (d) the

value of such services, and (e) the costs of comparable services other than in a case under this title.

        16.     Greenberg Traurig hereby certifies that (i) it has reviewed the requirements of Local

Rule 2016-2 and (ii) this Application complies with such rule.

        17.     Greenberg Traurig has provided a copy of this Application to the Notice Parties (as

defined in the Interim Compensation Order).



                           [Remainder of Page Intentionally Left Blank]




                                                  10
ACTIVE 54881230v2
             Case 20-12841-MFW          Doc 681       Filed 01/25/21    Page 18 of 18




                                         CONCLUSION

        WHEREFORE, Greenberg Traurig respectfully requests that (a) it be allowed

compensation in the amount of $695,300.50 for professional services rendered and reimbursement

of expenses in the amount of $3,407.09 for the Application Period; (b) the Court authorize the

Debtors to pay Greenberg Traurig the amount of $559,647.49, representing 80% of fees

($556,240.40) and 100% of expenses ($3,407.09) (upon the filing of a certificate of no objection)

for the Application Period on an interim basis; and (c) the Court grant such other and further relief

deemed appropriate under the circumstances.

Dated: January 25, 2021                       GREENBERG TRAURIG, LLP

                                              /s/ Dennis A. Meloro
                                              Dennis A. Meloro (DE Bar No. 4435)
                                              1007 North Orange Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 661-7000
                                              Facsimile (302) 661-7360
                                              Email: melorod@gtlaw.com

                                              -and-

                                              Nancy A. Peterman (admitted pro hac vice)
                                              Eric Howe (admitted pro hac vice)
                                              Nicholas E. Ballen (admitted pro hac vice)
                                              77 West Wacker Dr., Suite 3100
                                              Chicago, Illinois 60601
                                              Telephone: (312) 456-8400
                                              Facsimile: (312) 456-8435
                                              Email:     petermann@gtlaw.com
                                                         howee@gtlaw.com
                                                         ballenn@gtlaw.com

                                              Counsel for the Debtors and Debtors in Possession




                                                 11
ACTIVE 54881230v2
